Citation Nr: 9931227	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-13 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for a right ankle condition, currently evaluated 
as 10 percent disabling. 

2.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for residuals of a right calcaneus 
fracture.


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to June 
1985 and from February 1986 to September 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which established entitlement to 
service connection (noncompensable) for residuals of a right 
calcaneus fracture and for a right ankle condition, with a 10 
percent evaluation assigned.

In the March 1998 rating, the RO also denied entitlement to 
service connection for a right anterior foot disorder, 
including metatarsal fracture.  After the veteran appealed 
that decision and the issuance of a statement of the case, an 
appeal was perfected as to that issue in August 1998.  
However, subsequently, in an April 1999 rating, entitlement 
to service connection for a right anterior foot disorder was 
granted with a 10 percent evaluation assigned.  In Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the U.S. Court of 
Appeals for the Federal Circuit held that because the 
veteran's first (notice of disagreement) NOD concerned the 
"logically up-stream element of service connectedness, the 
appeal could not concern the logically down-stream element of 
the compensation level."  In Grantham, the Federal Circuit 
held that a second timely NOD as to the evaluation assigned 
is necessary to confer jurisdiction over the issue of 
entitlement to an increased evaluation.  Finally, in Holland 
v. Gober, 10 Vet. App. 433, 435-36 (1997) (per curiam), the 
Court held that in light of Grantham, an award of service 
connection consists of a full award of benefits on the appeal 
initiated by the NOD on that issue and that the decision as 
to the "compensation level," or rating, and effective-date 
elements or issues, requires a separate NOD in order for them 
to be placed in appellate status.  Accordingly, the Board's 
jurisdiction is limited to the issues of a rating in excess 
of 10 percent for a right ankle disability and a compensable 
rating for a status post right calcaneus fracture.  


FINDINGS OF FACT

1.  The veteran's right ankle condition is not manifested by 
more than moderate disability or functional limitation. 

2.  The veteran's service-connected fracture of the calcaneus 
is well healed, asymptomatic and not productive of any 
limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right ankle condition have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).

2.  The criteria for a compensable evaluation for residuals 
of a right calcaneus fracture are not met.  38 U.S.C.A. §§ 
1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5284 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). Moreover, in 
such a case it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  After reviewing the 
evidence, which includes various VA outpatient and 
examination reports, the Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a). 

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  Service connected disabilities are rated in 
accordance with the VA's Schedule for Rating Disabilities 
(Schedule).  The ratings are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (1998).

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.  38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.
Service records show that, during her first period of service 
in November 1979, the veteran twisted her right ankle while 
marching.  Assessment was mild-moderate sprain, and X-rays 
were negative.  She again sprained her right ankle in October 
1980, and assessment was mild lateral collateral ligament 
sprain.  In January 1982, she injured her ankle after falling 
down some stairs, assessed as soft tissue swelling.  X-rays 
in February 1982 revealed a fracture of the anterior part of 
the calcaneum.  The veteran was seen on numerous occasions 
during the early 1980s for right ankle and foot complaints.  
Later service medical records, including routine 
examinations, are otherwise essentially silent as to 
complaints, treatment, findings or diagnoses relating to the 
right foot.

Private treatment records from August 1997 reflect history of 
the previous fracture of the right foot, and the examiner 
noted that the fracture has not caused further problems.  In 
November 1997, the veteran was afforded a VA examination, 
which reported mild edema of the lateral malleolus with 
tenderness to palpation over the malleolus.  Range of motion 
revealed plantar flexion normal at 40 degrees with 
dorsiflexion limited to 0 degrees.  Marked tenderness to 
palpation to the forefoot metatarsal area was also noted.  
Rising on toes caused pain.  X-rays of the right foot and 
ankle were within normal limits.  Diagnosis was history of 
right ankle sprain with chronic pain, stiffness and swelling 
and mild limitation of motion. 

In October 1998, the veteran was afforded another VA joints 
examination.  The veteran principally described pain in the 
forefoot, numbness in the second webspace and an inability to 
stand in a normal posture.  The abnormal posture was not 
associated with the claimed disorders currently under appeal, 
but rather to leg and back pain on the right.  Right foot and 
ankle films showed no abnormality.  Inspection of the feet 
revealed a pronated left foot and a right foot with a normal 
arch.  Range of motion of the ankle was from 0 to "95" 
degrees of dorsiflexion, 0-30 degrees of plantar flexion 
symmetrically.  She required encouragement to demonstrate 
full active range of motion of the right ankle.  There was 
decreased sensation in the second web space and pain to 
compression of the metatarsal heads.  Palpation of the soft 
tissues revealed exquisite tenderness in the right piriformis 
muscle.  Gait was antalgic on the right with the veteran 
demonstrating a preference for supination of the foot.  
Assessment was piriformis syndrome on the right possibly 
related to the abnormal gait.  The veteran had an abnormal 
gait, antalgic on the right foot, avoiding full weight 
bearing on the metatarsal heads.  She also had a positive 
compression test consistent with plantar neuritis possible 
Morton's neuroma. 

In December 1998, the veteran was afforded another VA joints 
examination.  The examiner reported the absence of surgery, 
dislocations or recurrent subluxation vis-à-vis the right 
foot.  The veteran reported ankle pain and swelling along 
with decreased ability to perform daily activities, to engage 
in sports and to sustain activity on that leg throughout the 
day.  The veteran changed her career as a floor nurse to a 
physician's office because it involved less standing, lifting 
and etc.  Radiology report revealed no bone, joint or soft 
tissue abnormalities.  Range of motion of the right ankle was 
from 0 to "90" degrees.  The last 10 degrees was with pain 
and required encouragement.  From neutral, the right ankle 
demonstrated plantar flexion from 0-30 degrees with the last 
10 degrees associated with pain.  Inversion was from neutral 
to 20 degrees and pain free.  Eversion was from 0-35 degrees 
and pain free.  Attempts to stress the connective tissues of 
the ankle were associated with pain with inversion and 
plantar flexion in the distribution of the lateral ankle 
ligaments, most notably the anterior tibiotalaris ligament.  
There was no noted instability.  While there was tenderness, 
there was no redness, heat or effusion.  The veteran 
preferred a foot position that was noted to take weight off 
the metatarsal heads.  

While the veteran's right anterior foot disorder is not 
presently in appellate status, it has been evaluated under 
Diagnostic Code 5279, which provides a maximum 10 percent 
evaluation for metatarsalgia, anterior (Morton's Disease).

The veteran's calcaneus fracture is not listed among the 
disabilities recognized by the diagnostic criteria.  
Nonetheless, rating by analogy is appropriate where an 
unlisted condition is encountered, with evaluation rendered 
in accordance with the criteria for a listed closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 2 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The 
Board observes that the diagnostic criteria most appropriate 
for the evaluation of the veteran's condition would be that 
for foot injuries under 38 C.F.R. § § 4.71a, Diagnostic Code 
5284 (foot injuries, other) rather than Diagnostic Code 5298, 
apparently erroneously applied by the RO and which pertains 
to the coccyx.

With respect to residuals of the calcaneus fracture, under 
Diagnostic Code 5284, a moderate injury of the foot warrants 
a 10 percent evaluation; a moderately severe injury to the 
foot warrants a 20 percent evaluation; and a severe injury to 
the foot warrants a 30 percent evaluation.  In this case, 
there is no indication of malunion, nonunion or that the 
calcaneus fracture was otherwise symptomatic.  Accordingly, 
under this code and in view of the relevant clinical 
findings, the evidence demonstrates that the disability does 
not approach a moderate injury, corresponding to a 
noncompensable evaluation.  In fact, it is apparent that the 
veteran's right calcaneal or heel fracture is well healed and 
asymptomatic and there is no medical evidence showing 
functional impairment of the foot in recent years 
attributable to this particular foot injury.  As noted above, 
the veteran is currently in receipt of a 10 percent rating 
for disability of the anterior right foot.  

As the preponderance of the evidence is against assignment of 
a compensable rating for the residuals of a right calcaneus 
fracture, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).. 

The veteran's residuals of her right ankle sprains have been 
evaluated under Diagnostic Code 5271, which provides that 
marked limitation of motion of the ankle is evaluated as 20 
percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5271.  No examiner has characterized the limitation of motion 
associated with the residuals of the right ankle fracture as 
more than mild to moderate, even in contemplation of any 
limitation as a consequence of pain.  In no case is a marked 
limitation suggested.  Consequently, the preponderance of the 
evidence is against an increased evaluation for a right ankle 
condition.  

There was no evidence of instability, ankylosis, abduction, 
adduction, inversion, or eversion deformity of the right 
ankle.  Thus, the criteria for a higher evaluation under 
other diagnostic codes pertaining to the foot, e.g. 
Diagnostic Code 5270 for ankylosis, because evaluation under 
such codes would be inappropriate in the absence of related 
symptomatology.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, see DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59. While the 
appellant complains of pain in her right ankle, the Board 
does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation awarded by this decision on the basis of 
limitation of motion of the right ankle.  At least some 
measure of pain in the right foot is associated with the 
anterior foot disorder, which is not subject of this appeal.  
The Board finds that the moderate limitation of motion 
attributed to the appellant's right ankle disorder 
necessarily includes the pain associated with such a degree 
of limitation.  That is, there is no objective medical 
evidence to show that the veteran's right ankle symptoms, 
including pain or weakness, results in additional limitation 
of function to a degree that would support a higher rating 
than that currently assigned.  

The Board is also mindful of Esteban v. Brown, 6 Vet. App. 
259 (1994), where it was determined that, except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease or entity, are to be 
rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  Id. at 261.  The exception 
which prohibits pyramiding at 38 C.F.R. § 4.14 provides that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  Id.  
In balancing these two provisions of the Rating Schedule, the 
critical element for allowing separate evaluations would be 
that none of the symptomatology from a single disability 
would be duplicative or overlapping.  Id.  In this context, 
the Board observes that entitlement to service connection has 
already been established for three disabilities pertaining to 
the veteran's right foot and ankle.  The Board finds no 
additional disability that warrants a separate rating.

There is no competent evidence of record which indicates that 
the veteran's right ankle and foot disorders have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  At least some of her 
difficulties are associated with nonservice connected 
pathology.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996). 

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to a rating in excess of 10 percent for a right 
ankle condition is denied. 

Entitlement to a compensable disability evaluation for 
residuals of a right calcaneus fracture is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

